The tenants of a seven-room apartment in a multiple dwelling are two practicing psychiatrists, who use at least three of the seven rooms for professional purposes. On June 30, 1955, the State Rent Administrator determined that the dwelling and busi*960ness uses of the apartment were separable, and remitted the matter to the local rent administrator for the establishment of a maximum rent for the residential space. In this article 78 proceeding to review that determination of the State Rent Administrator, Special Term annulled the determination and directed the issuance of an order declaring the entire apartment not subject to rent regulations. Order of Special Term reversed, without costs, and determination of the State Rent Administrator reinstated and confirmed. The courts may not overturn determinations made by the State Rent Administrator unless they have been made without substantial evidence to support them or are arbitrary and capricious. (Matter of First Terrace Gardens v. McGoldrick, 1 N Y 2d 1.) The determination of the Administrator is supported by the evidence. Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur.